Title: From John Adams Smith to John Quincy Adams, 24 February 1820
From: Smith, John Adams
To: Adams, John Quincy


				
					No 3. J. Q. Adams Esq.Dear Sir.
					London 24 feby 1820.
				
				Plots & counterplots spring up like mushrooms in all directions, we shall hear enough of them, before the vista is enlightened ary a ray of hope—Madrid, Paris, Ireland & London, are the scenes of display at the present, of the turbid passions, which engender fears & dangers, for those who feel secure in their power & strength—This is a period, at the accession of a new King, & embarrassing questions concerning the New Queen; a dissolution of parliament, & a new election, the Military Power in full exercise & a restless, turbulent & half famished population with desperate Councils to point out to them how to redress their grievances. The example of assassination in the Capital of France—the State of Spain, & the Independence of South America in view, with the example of the United States, established mild & liberal system, will not content the political clans of England until they have tried the power of their arms & swords—Genl Vivez the Spanish Minister to U.S. left London this morning for Liverpool, on his way to the President—and will embark in the Packet on the first of March—by the same vessel you will receive further accounts from us, I write this line by the evening post / And am &c / yr very obt.
				
					J. A. Smith.
				
				
			